Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs, to the extent of allowing an examination upon the following subjects: (1) To prove the agreement or joint adventure; (2) whether any ships were sold, if so to whom, their names, the purchase price and the total sum received, and (3) whether or not defendant Tomlinson received $80,000 or any other sum of money or consideration as commission for the sale of the ships. No opinion. Rich, Jayeox, Manning, Kelby and Young, JJ., concur.